Title: To James Madison from Thomas Moore, 12 August 1802 (Abstract)
From: Moore, Thomas
To: Madison, James


12 August 1802, Retreat. “Enclosed is a Certificate from the Farmers Society in this neighbourhood.”
 

   
   RC and enclosure (DLC). RC 1 p. Cover dated “Brookeville 8th mo 14th. 1802.” Docketed by Brent as received 16 Aug.



   
   The enclosure, dated 8 May 1802 (1 p.) and signed by Joseph Elgar, president, and Thomas Moore, secretary, certified that JM was, “in confidence of his zeal to promote Agricultural knowledge, and in testimony of esteem for his character, duly elected an Honorary Corresponding member of the Farmer’s society established at Sandy Spring in Montgomery county Maryland.”


